In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0576V
                                        (not to be published)


    JOHN McFARLAND,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: February 14, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs; Attorney
                                                                Rates; Administrative Time
                         Respondent.


Jonathan Joseph Svitak, Shannon Law Group, Woodbridge, IL, for Petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On May 8, 2020, John McFarland filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration as a result of an influenza vaccine received on October 2, 2018. (Petition
at ¶¶ 2, 9). On October 26, 2021, a decision was issued awarding compensation to
Petitioner based on the Respondent’s proffer. (ECF No. 28).



1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated December
16, 2021 (ECF No. 33), requesting a total award of $60,222.10 (representing $59,295.30
in fees and $926.80 in costs). In accordance with General Order No. 9, Petitioner filed a
signed statement indicating that he incurred no out-of-pocket expenses. (ECF No. 34).
Respondent did not file an objection or response to the fees request.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate, for the reasons listed below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s fees
and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S. at 434.




                                            2
                                     ATTORNEY FEES

              A. Hourly Rates

        Petitioner requests compensation for Jonathan Svitak at the rate of $338 per hour
for 2020, and $350 per hour for 2021 (ECF No. 33-3 at 3), and for attorney Rhonda
Lorenz-Pignato at the rate of $467 per hour for 2020, and $491 per hour for 2021. (ECF
No. 34-3 at 3). I find the requested rates in each case excessive, based on the overall
legal experience of the attorneys, the quality of work performed, and their lack of
experience in the Vaccine Program. See McCulloch v. Health & Human Services, No.
09–293V, 2015 WL 5634323, at *17 (Fed. Cl. Spec. Mstr. Sept. 1, 2015) (stating the
following factors are paramount in deciding a reasonable forum hourly rate: experience
in the Vaccine Program, overall legal experience, the quality of work performed, and the
reputation in the legal community and community at large). 3 I incorporate by reference all
of the explanatory notes contained in these rate schedules.

                I.   Johnathan Svitak

       Mr. Svitak has been a licensed attorney since 2014, placing him in the range of
attorneys with 4-7 years’ experience. (ECF No. 33-3 at 1). The requested rates are all
within the Vaccine Program’s published range for attorneys at his level of overall
experience, albeit on the highest end of the range. However, Mr. Svitak does not have
demonstrated Vaccine Act experience, with this matter being his second case in the
Program. It is therefore improper for Mr. Svitak to receive rates established for
comparably-experienced counsel who also have lengthy experience in the Program.
McCulloch, 2015 WL 5634323, at *17. In addition, Mr. Svitak has previously been
awarded the rate of $255 for 2019 – rendering the increases sought for the next two years
too high. See Schmidt v. Sec’y of Health & Human Servs., No. 17-0913V, 2020 WL
1528428 (Fed. Cl. Spec. Mstr. Feb. 25, 2020).

       Thus, based on my experience applying the factors relevant to determining proper
hourly rates for Program attorneys and what has been previously allowed for Mr. Svitak,




3
 The f orum rates in the Vaccine Program are derived f rom the OSM Attorney’s Forum Hourly Rate
Schedules f or years 2015 - 2021 available on the U.S. Court of Federal Claims website at
www.cofc.uscourts.gov/node/2914.

                                              3
I find the rates of $280 per hour for 2020, and $310 per hour for 2021 to be more
appropriate for Mr. Svitak. This reduces the amount to be awarded herein by $2,266.80. 4

                II.   Rhonda Lorenz-Pignato

       Ms. Lorenz-Pignato has been licensed to practice law since 1992, placing her in
the range of attorneys with 20 – 30 years’ experience. However, Ms. Lorenz-Pignato
states in her affidavit included with Petitioner’s motion, that she was not admitted to
practice in the Court of Federal Claims until September 9, 2020. (ECF No. 33-4 at 2). An
attorney who is not admitted to practice before this Court is not eligible to collect fees at
an admitted attorney’s rate for his work. See Underwood v. Sec’y of Health & Human
Servs., No. 00-357V, 2013 WL 3157525, (Fed. Cl. Spec. Mstr. May 31, 2013). As such,
the time billed by Ms. Lorenz-Pignato before she was admitted to this Court must be
compensated at non-attorney rates. 5

        For that reason, I shall reduce Ms. Lorenz-Pignato’s requested rate from $467 per
hour to the rate of $163 per hour for her time billed between April 2020 - August 2020.
This represents her time billed before her Court admission and is more in line to that of a
supporting paralegal in the Vaccine Program. This results in a reduction of the attorney
fees requested in amount of $22,374.40. 6

        In addition, the requested rates after Ms. Lorenz-Pignato was admitted to the
practice before this Court are also excessive given her limited experience in the Vaccine
Program, even if they fall within the rate chart ranges generally. As this is the first case
setting an hourly rate for this attorney’s work, it is improper for her to receive rates
established for comparably experienced counsel who also have lengthy experience in the
Program. 7 Accordingly, I find it reasonable to reduce the requested rates for Ms. Lorenz-




4
 This amount consists of ($338 - $280 = $58 x 16.6 hrs = $962.80) + ($350 - $310 x $40 = 32.6 hrs =
$1,304) = $2,266.80.
5
 This is the third instance in which attorneys at the Shannon Law Firm billed attorney time for attorneys not
admitted to practice in this Court. See Schmidt v. Sec’y of Health & Human Servs., No. 17-0913V, 2020
WL 1528428 (Fed. Cl. Spec. Mstr. Feb. 25, 2020); Razka v. Sec’y of Health & Human Servs., No. 14-
1224V, 2017 WL 3165479 (Fed. Cl. Spec. Mstr. June 30, 2017).
6
    This amount consists of $467 - $163 = $304 x 73.6 hrs = $22,374.40.
7
    Ms. Lorenz-Pignato currently has 30 cases open before this Court.

                                                     4
Pignato to the following: $415 per hour for 2020, and $440 per hour for 2021. This
further reduces the request for attorney fees by $738.20. 8

                  B. Administrative Time

        The filed billing records also reveal several instances in which work was performed
on tasks considered clerical or administrative, while being accounted for with tasks that
are properly billable. In the Vaccine Program, secretarial work “should be considered as
normal overhead office costs included within the attorney’s fee rates.” Rochester v. U.S.,
18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of Health & Human Servs., No. 08-579V, 2014
WL 630473, at *4 (Fed. Cl. Spec. Mstr. Jan. 24, 2014). “[B]illing for clerical and other
secretarial work is not permitted in the Vaccine Program.” Mostovoy, 2016 WL 720969,
at *5 (citing Rochester, 18 Cl. Ct. at 387). A few examples of these entries (which do not
constitute an exhaustive list) include:

              •   May 13, 2019 (0.20 hrs) “Scanning in medical records”;

              •   June 15, 2020 (1.5 hrs) “Scanned in medical records”;

              •   February 24, 2021 (0.10 hrs) “Received signed Witness Affidavit from
                  Elizabeth McFarland. Saved document to server file”; and

              •   October 28, 2021 (0.10 hrs) ‘Saved copy of NOF for Joint Notice Not to
                  Seek Review to client file on server.

(ECF No. 33-1 at 3, 6, 13, 20).

        Because the Program does not reimburse such administrative tasks at attorney
rates, I will reduce the amount of fees to be awarded by $367.80. 9

                                          ATTORNEY COSTS

       Petitioner requests $926.80 in overall costs. (ECF No. 33-5 at 1). This amount is
comprised of obtaining medical records and the Court’s filing fee. I have reviewed all of
the requested costs and find them to be reasonable and shall award it in full.

8
 This amount consists of ($467 - $415 = $52 x 3.8 hrs = $197.60) + ($491 - $440 = $51 x 10.6 hrs =
$540.60) = $738.20.
9
    This amount consists of ($100 x 2.7 hrs = $270) + ($163 x 0.60 hrs = $97.80) = $367.80.
                                                     5
                                          CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $34,474.90 (representing $33,548.10 in fees and $926.80 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In
the absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision. 10

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




10
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  6